Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
***NOTE:   The following is a corrected office action to include the amendment of the typographical error correction of clam 9, as noted below. A listing of the pertinent prior art provided in the office action mailed on 7-28-22, is not provided here, but the references are still considered “pertinent.”***


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 9 was amended by deleting the semicolon at the end of the clam, and a period was inserted.

This typographical error was corrected because each claim must end with a period. Note MPEP 608.01(m).

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a camera optical lens, having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2-11 depend from claim 1), a camera optical lens comprising, from an object side to an image side: a first lens having a positive refractive power; a second lens having a negative refractive power; a third lens; a fourth lens having a positive refractive power; a fifth lens having a negative refractive power; a sixth lens having a negative refractive power; a seventh lens having a positive refractive power; and an eighth lens having a negative refractive power; wherein the camera optical lens satisfies following conditions:
0.65≤f1/f≤0.85;
2.00≤f4/f≤5.00; and
-5 50≤f5/f≤-2.50;
where 
f denotes a focal length of the camera optical lens;
f1 denotes a focal length of the first lens;
f4 denotes a focal length of the fourth lens; and 
f5 denotes a focal length of the fifth lens.
One of the closest prior art is Jhang et al (U.S. Patent Pub. 2019/0204560 A1), which has eight lens elements that are similar to the recited structural limitations, and also does not meet all three conditional statements in any one embodiment or teaching; and therefore at least fails to teach or fairly suggest the claimed invention as recited. 
An object of the present invention is to provide a camera optical lens system, having ultra-thin wide-angle camera lenses with good optical characteristics and a large aperture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 21 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 8-11-20.  These drawings are approved.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm(ET); subject to flex. schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN A LESTER/Primary Examiner 
Art Unit 2872